Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 16, 2014                                                                   Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149340(103)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 149340
  v                                                           COA: 309081
                                                              Oakland CC: 2008-221344-FC
  CARLOS ROBERT GARCIA,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendant-appellant to extend the
  time for filing his reply in this application for leave to appeal is GRANTED. The reply
  will be accepted as timely filed if filed on or before October 7, 2014.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 16, 2014